Citation Nr: 1227888	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-46 858	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for patellofemoral chondromalacia, status post arthroscopy with degenerative joint disease, left knee, with a surgical scar.

2.  Entitlement to a rating higher than 10 percent for post-operative residuals of bunions, neuroma with pain, 2nd interspace, left foot, with surgical scars.

3.  Entitlement to a compensable rating for post-operative residuals of bunions, right foot, with a surgical scar.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to April 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Board remanded the claims to the RO via the Appeals Management Center (AMC) to schedule a videoconference hearing before the Board, and the Veteran since has had this hearing in June 2012 before the undersigned Veterans Law Judge.

The claims still require further development before being decided on appeal, so the Board is again remanding them to the RO via the AMC.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes conducting a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of his current condition.  See Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).


Here, the most recent VA compensation examinations for the Veteran's left knee and bunion disabilities at issue were in December 2007, so more than 41/2 years ago.  During his recent June 2012 videoconference hearing, he complained of worsening symptoms referable to his left knee and feet as a result of these service-connected disabilities.  In particular, as specifically concerning his left knee, he pointed out that he has had 3 surgeries, but still has an abnormal gait (he said that he walks with a limp and can only take small steps), and that he has constant pain, locking, and instability (he said this knee often "gives out", and that his brace does not help).  He also indicated these symptoms are most prevalent with physical or exertional activity of any sort.  And as concerning his bunions, he pointed out that he has twice had surgery, once for the one on his left foot as well as once the one on his right foot, but that he still has a burning sensation as if he is "walking on rocks."  He added that he resultantly has to wear orthopedic shoes.

So another examination is needed to reassess the severity of these disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

There also may be additional evaluation or treatment records that need to be obtained and considered, especially since the most recent VA treatment records in the file only date up to May 2007 or thereabouts, so only go up to the year of that last VA compensation examination.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(2) and (c)(3).

The Veteran also testified during his recent June 2012 videoconference hearing that he now also has cardio issues with secondary anxiety and depression.  When questioned further concerning this, he also cited his service-connected left knee and bunion disabilities as additional factors in him having to take excessive leave from work, indeed, to the point that he now has no remaining sick leave.  He indicated that he is a registration clerk or program support specialist, which requires registering other Veterans for VA programs and assistance.  His hearing testimony is tantamount to a claim that his service-connected left knee and bunion disabilities, while not necessarily rendering him unemployable, nonetheless may cause marked interference with his employment, meaning above and beyond that contemplated by the ratings assigned for these disabilities, so as to in turn also warrant consideration of the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1).

Previously in support of this notion, in October 2008, he had submitted a leave summary, apparently from his employer, dated from January 2005 through October 2008, showing numerous annual and sick leave requests.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an 
extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 


If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In Thun, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  Thus, a determination need be made as to whether this special extra-schedular consideration is warranted in this instance.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his left knee and bunion disabilities since May 2007, the records of which have not been obtained and considered.  This includes, but is not limited to, any additional evaluation or treatment he has received for these service-connected disabilities at the local VA Medical Center (VAMC) in Houston, Texas.  Obtain all identified records, assuming, as mentioned, they have not already been obtained and considered.

If private records, have him complete and return the necessary authorization form (VA Form 21-4142) so these confidential records may be obtained.

If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Also appropriately notify the Veteran if unable to obtain any identified records

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's left knee disability.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of this disability. 

All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of this knee on extension and flexion.  Additionally, the examiner should indicate whether there is recurrent subluxation or lateral instability of this knee and, if there is, whether it is slight, moderate, or severe.

As well, the examiner should determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of this knee, including 

during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of this knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995). 

3.  Also schedule a VA compensation examination to reassess the severity of the bunions on the Veteran's feet (left and right).  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of this disability.  All necessary diagnostic testing and evaluation should be performed.

In reassessing the severity of this disability, the examiner should describe all associated symptoms and functional or other impairment, including in terms of whether there is consequent moderate, moderately severe or severe foot injury.

4.  Then readjudicate the Veteran's claims for higher ratings for these disabilities in light of this and any other additional evidence.  The readjudication of the claim concerning his left knee must include consideration of whether separate ratings are warranted for the degenerative joint disease (DJD), i.e., arthritis, if it also is confirmed on remand that he has instability of this knee, as well.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 
9-98 (August 14, 1998).

And as concerning the rating for his bunions, ensure the diagnostic codes (DC) selected address all aspects of this disability.  If not, rate under all additional DCs shown to be applicable.

Also consider whether this case should be referred to the Director of C&P Service or designee for consideration of extra-schedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).

If higher ratings are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


